Citation Nr: 0823509	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-31 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for a left ankle 
disorder, to include degenerative joint disease.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied the benefits sought on 
appeal.  

The veteran testified at a March 2008 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left ankle disorder, to include 
degenerative joint disease, is not shown to be etiologically 
related to service. 

2.  The veteran does not have a left hip disorder, and right 
hip degenerative joint disease is not shown to be 
etiologically related to service. 



CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated 
by active service, and arthritis may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A bilateral hip disorder was not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2005 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims for service 
connection, evidence VA would reasonably seek to obtain, and 
information and evidence for which the veteran was 
responsible.  

An April 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, VA treatment records, 
VA examinations, private medical opinions, and a Board 
hearing transcript have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).


Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995. 
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

The veteran contends that his current left ankle and 
bilateral hip disorders are secondary to his service-
connected gunshot wound to the left leg with damage to muscle 
group XI.  In order to establish service connection for a 
claimed secondary disorder, there must be medical evidence of 
a current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service treatment records show that the veteran sustained a 
gunshot wound to the left leg, middle one third, posterior.  
There was entry into the lateral side and exit on the medial 
side.  The veteran's wound was noted to be fairly clean of 
entry, and was slightly infected.  The wound was debrided and 
the veteran was treated with penicillin.  A January 1946 
physical examination completed prior to the veteran's 
discharge noted the veteran's gunshot wound with a one 
centimeter scar on the left leg.  There was no abnormality 
found in the left leg at that time.  Service treatment 
records do not any complaints, treatment, or diagnoses 
relating to the left ankle or bilateral hips.  

1.  Left Ankle Disorder

VA treatment reports and x-rays show that the veteran has 
deformity of the left ankle joint consistent with old trauma 
of the tibia, lateral malleolus, and talus bone, post-
traumatic arthritic changes, a retrocalcaneal spur, and mild 
osteopena.  (See VA Treatment Records, 2004 to 2007.)  A 
September 2004 x-ray report notes that the veteran had 
evidence of extensive trauma and osteoarthritis in the region 
of the left ankle.  

A comprehensive VA examination was completed in November 
2006.  The veteran's claims file, to include service 
treatment records, was reviewed and his left ankle and foot 
were examined.  X-rays were taken of the left foot, ankle, 
tibia and fibula.  The examiner stated that there was 
deformity of the ankle joint indicating old trauma of the 
distal tibia including the medial malleolus, and old trauma 
of the lateral malleolus.  The examiner stated that this was 
associated with sclerotic reaction of the talotibial joint 
consistent with post-traumatic osteoarthritis.  There was 
also noted cortical irregularity of the talus consistent with 
old trauma.  No recent fracture or dislocation was evident.  
A retrocalcaneal spur was noted.  

The veteran was diagnosed with deformity of the ankle joint 
consistent with old trauma of the tibia, lateral malleolus, 
and talus bone, post-traumatic arthritic changes, 
retrocalcaneal spur, and mild osteopenia.  The examiner 
opined, in reference to the veteran's left ankle condition, 
that it was less likely as not that the marked deformity of 
the ankle joint and sclerosis of the tibiotalar joint with 
possible aseptic necrosis of the dome of the talus was caused 
by or a result of the injury to muscle group XI.  The 
examiner reasoned that x-rays of the left ankle showed marked 
deformity of the ankle joint from a previous trauma with 
slight increased lateral tilt of the talus.  There was no 
documentation of trauma to the ankle joint related to the 
military.  

The veteran submitted July 2006 and October 2007 opinions 
signed by a certified physician's assistant at VA.  He stated 
that degenerative joint disease of the left ankle and left 
ankle deformity were related to, or were at least as likely 
as not related to, residuals of a gunshot wound to the left 
leg.

The veteran's private physician at Kingsport Internal Medical 
Associates submitted an August 2007 statement in support of 
the veteran's claim.  He opined that the veteran's 
progressive problems with his left ankle and foot were 
related to his more proximal war injury.  He stated that he 
had the opportunity to observe the veteran in a clinical 
setting since 1993, and since that time, the veteran had 
provided regular office visits, history, and examinations.  
He also noted that hypertrophy in the veteran's ankle joint 
had continued to progress over the years.

A treatment report from August 2007 shows that the veteran 
related that he had a gunshot injury to the calf while he was 
in service in 1943.  He reported that his foot began to 
invert in 2000.  The physician stated that the injury 
incurred in 1943 could possibly have caused his deformity 
despite the time discrepancy.  Although the veteran is 
competent to report a gunshot injury to the calf in service, 
VA regulation provides that service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).  Accordingly, 
this opinion is insufficient evidence of a nexus or 
relationship between a current left ankle disability and an 
in-service gunshot wound. 

Opinions from the veteran's private physician and his VA 
health care provider indicate that the veteran's current left 
ankle disorder, to include left ankle deformity and 
degenerative joint disease, are likely related to service.  
In contrast, a VA examiner has opined that it less likely as 
not that the veteran's left ankle disorders are related to 
service.  According to CAVC, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  

In this case, the Board finds that the VA examiner, who has 
reviewed the veteran's service treatment records and current 
x-rays, is more competent in analyzing the etiology of his 
left ankle disorder.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  The VA examiner 
based her opinion on x-ray findings, which reflected a 
previous trauma to the ankle joints, specifically the tibia, 
lateral malleolus, and talus bone.  These findings are 
consistent with findings from previous VA x-rays of record.  
The examiner stated that service treatment records did not 
reflect a specific injury to the ankle joint, and thus, found 
that the veteran's ankle deformity with sclerosis of the 
tibiotalar joint, consistent with post-traumatic arthritis, 
was not related to service.  Opinions from the veteran's 
private physician and his VA health care provider were not 
based on a review of the service treatment records or x-ray 
evidence, and no statement of reasons or bases were provided 
for these opinions.  Thus, the Board finds the VA examiner's 
opinion as to service connection more probative than that of 
his private physician and his VA health care provider.

Service treatment records do not reflect an injury to the 
left ankle in service, arthritis of the left ankle did not 
manifest within one year of the veteran's separation from 
service, and the most probative evidence of record does not 
establish a nexus between the veteran's currently diagnosed 
left ankle disorders and a service-connected gunshot wound to 
the left leg with damage to muscle group XI.  Based on 
findings from the October 2006 VA examination, the Board 
finds that service connection for a left ankle disorder, to 
include degenerative joint disease, is not warranted. 

2.  Bilateral Hip Disorder

VA treatment reports do not reflect treatment for a hip 
disorder.  (See VA Treatment Records, 2004 to 2007.)  A 
November 2006 VA examination shows that the veteran has a 
current diagnosis of degenerative joint disease in the right 
hip, status post total right hip replacement.  The veteran 
did not have a diagnosed left hip disorder.  

A July 2006 opinion, signed by a physician's assistant at VA, 
states that the veteran's degenerative joint disease of the 
bilateral hips was at least as likely as not related to 
residuals of a gunshot wound to the left leg.

A November 2006 VA examination included a review of the 
veteran's claims file.  The veteran was examined.  The 
examiner noted that he had a total right hip replacement in 
2003.  He denied any history of trauma to the hip.  X-rays of 
the bilateral hips show that the veteran had a normal right 
hip replacement.  The veteran was diagnosed with arthritis of 
the right hip, status post total hip replacement.  X-ray did 
not report degenerative joint disease on the left side.  The 
examiner opined that it was less likely as not that arthritis 
of the right hip with subsequent hip replacement was due to 
sequellae of injury to muscle group XI.  The examiner further 
opined that left hip damage was most likely due to abnormal 
weight bearing caused by trauma and residuals of the left 
ankle.  

In this case, the Board finds that the VA examiner's opinion 
provides the most probative medical evidence of record.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when VA gives an adequate statement of reasons and 
bases).  The VA examiner reviewed the veteran's service 
treatment records and current x-rays and provided reasons and 
bases for her opinion.  The July 2006 opinion from the 
veteran's VA health care provider was not based on a review 
of the service treatment records or x-ray findings, and no 
statement of reasons or bases was provided for this opinions.  
The Board finds it notable that the VA health care provider 
stated that degenerative joint disease of the bilateral hips 
was related to residuals of a gunshot wound to the left leg.  
However, later November 2006 x-rays did not reflect 
degenerative joint disease in the left hip.  The Board finds 
the VA examiner's opinion as to service connection more 
probative than that the VA health care provider in this case.  
Therefore, based on findings from the October 2006 VA 
examination, the Board finds that service connection for a 
bilateral hip disorder is not warranted. 

Service treatment records do not reflect any problems or 
diagnoses relating to the bilateral hips in service, 
arthritis of the right hip did not manifest within one year 
of the veteran's separation from service, and the most 
probative evidence of record does not establish a nexus 
between a currently diagnosed hip disorder and the veteran's 
service-connected gunshot wound to the left leg with damage 
to muscle group XI.  Based on findings from the October 2006 
VA examination, the Board finds that service connection for a 
bilateral hip disorder is not warranted. 

C.  Conclusion

In making this determination, the Board has considered the 
veteran's own statements in support of his claims.  The Board 
acknowledges the veteran's belief that his current left ankle 
and right hip disabilities are due to his service-connected 
gunshot wound to the left leg; however, where the 
determinative issue is one of medical causation or diagnosis, 
as it is in this case, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

Although the veteran does have currently diagnosed left ankle 
deformity with post-traumatic arthritis, and right hip 
degenerative joint disease, these disabilities were not 
incurred or aggravated in service, arthritis did not manifest 
within a year following the veteran's separation from 
service, and the most credible evidence of record does not 
establish a nexus between the veteran's current disabilities 
and his service-connected gunshot wound to the left leg.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has a left ankle 
disorder etiologically related to active service, or to a 
service-connected disability.  The preponderance of the 
evidence is against finding that the veteran has a bilateral 
hip disorder etiologically related to active service, or to a 
service-connected disability.  The appeal is accordingly 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for a left ankle disorder, to include 
degenerative joint disease, is denied.

Service connection for a bilateral hip disorder is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2007).  The 
Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claim.

The veteran is service-connected for bilateral hearing loss 
(80 percent), tinnitus (10 percent), a gunshot wound to the 
left leg with damage to muscle group XI with scars (20 
percent), osteoarthritis of the left knee secondary to a 
service-connected gunshot wound to the left leg (10 percent), 
and calcific tendonitis and osteoarthritis of the right knee 
secondary to a service-connected gunshot wound to the left 
leg (10 percent).  He has an overall combined evaluation of 
90 percent.  The Board notes that the veteran's hearing loss 
and tinnitus result from common etiology, and his service-
connected gunshot wound and bilateral knee disabilities 
result from common etiology.  Disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a) (2007).  

The record shows that the veteran also has a number of 
nonservice-connected disabilities, to include nonservice-
connected left ankle and right hip disabilities.  VA 
treatment reports show that the veteran wears a leg brace on 
the left lower extremity.  An October 2006 VA examination 
shows that the veteran had bowing of the left knee and 
wasting of the lower leg muscles.  The veteran indicated that 
he has not worked since 1998.  He has a 7th grade education, 
and was self-employed mowing lawns.  He reported that he 
could no longer mow lawns because he could not walk.  

To date, the veteran has not been afforded a VA examination 
to address his claim for TDIU.  The Board finds that VA 
examination is necessary to address whether the veteran is 
able to work in light of the effect of his current service-
connected disabilities.  In adjudicating a claim for TDIU, VA 
may not reject the veteran's claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to 
supplement the record by obtaining an examination, which 
includes an opinion as to what, if any, affect the veteran's 
service-connected disabilities have on his ability to work.  
Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 
538.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether it is at 
least as likely as not that the veteran's 
service-connected disabilities (to include 
bilateral hearing loss, tinnitus, a 
gunshot wound to the left leg with damage 
to muscle group XI with scars, 
osteoarthritis of the left knee, and 
calcific tendonitis and osteoarthritis of 
the right knee) would prevent him from 
obtaining and maintaining substantially 
gainful employment.  Consideration may be 
given to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities.  The claims folder should be 
made available to the examiner prior to 
examination.  A complete rationale for all 
opinions and conclusions should be 
provided.

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


